—Order unanimously affirmed without costs. Memorandum: The decision regarding an award of expert and counsel fees pendente lite is within the sound discretion of Special Term (see, Ahern v Ahern, 94 AD2d 53, 58). "Under the circumstances of this case, the best remedy for the perceived inequities in the pendente lite award is a speedy trial at which the disputed issues as to the financial capacity and circumstances of the parties can be fully explored” (Goldstein v Shapiro, 208 AD2d 676; see, Green v Green, 216 AD2d 353; Frankel v Frankel, 150 AD2d 520). Upon our review of the record, we conclude that Supreme Court did not abuse its discretion in directing that the determination regarding an award to plaintiff of expert and counsel fees be referred to the trial court (see, Marohn v Marohn, 157 AD2d 771). (Appeal from Order of Supreme Court, Suffolk County, Berler, J.—Counsel Fees.) Present—Green, J. P., Lawton, Wesley, Doerr and Boehm, JJ.